Neuman, J.
In the instant cases a motion was made before me to dismiss the complaint because not stating a cause of action. That motion was by me denied, the memorandum on the papers reading: “ Motion denied; submit order.” Neither side submitted an order to me, but instead subsequently and thereafter, waiting a reasonable time, the plaintiff entered judgment in all the cases as if the defendant had been in default. In the opinion of this court the failure to submit an order upon the decision of the court denying the motion to dismiss the complaints was fatal and defective and renders the judgments obtained upon the inquest as irregular.
The motion to set the judgments aside will be granted, with ten dollars costs to cover all six cases. Settle order on notice.